Citation Nr: 1123722	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-04 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus.  

2.  Entitlement to service connection for coronary artery disease, claimed as a heart condition.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for left eye retinopathy, to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for penile dysfunction, to include as secondary to diabetes mellitus.




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Special Processing Unit in Cleveland, Ohio.  The Veteran resides within the jurisdiction of the VA Regional Office (RO) in Waco, Texas.  

The issues involving service connection for hypertension, neuropathy, an eye disability, and penile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has current diagnoses of type 2 diabetes mellitus and coronary artery disease.  

2.  The Veteran served in the Navy; the evidence supports that the Veteran set foot on the landmass of Vietnam.  

3.  The Veteran was presumed to be exposed to herbicides (Agent Orange) during active service.  

5.  The Veteran's type 2 diabetes mellitus and coronary artery disease are presumed to be the result of Agent Orange exposure during active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for type 2 diabetes mellitus have been met.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e), 3.313 (2010).

2.  The criteria for service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e), 3.313 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the grants of service connection.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This is commonly referred to as direct service connection.  

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran's primary assertion is that he has developed diabetes mellitus and a heart condition as a result of exposure to herbicides (Agent Orange) during service.  

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for type 2 diabetes and ischemic heart disease, including coronary artery diseases.  38 C.F.R. § 3.307(a)(6); 38 C.F.R. § 3.309(e); See also 38 C.F.R. § 3.313.



The medical evidence of record clearly establishes that the Veteran has the disabilities for which he claims service connection.  An August 2009 VA outpatient treatment record notes diagnoses of coronary artery disease and type 2 diabetes mellitus on the Veteran's active medical problems list.  A large volume of VA outpatient treatment records dated from 2000 to 2005 also indicates the presence of these two disabilities.  

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam requires service on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08- 525).  

The Veteran's separation papers, DD 214, reveal that he served on active duty in the Navy from June 1966 to May 1968.  He served as a hospital corpsman.  A service personnel record indicates that the Veteran reported aboard the USS REPOSE (AH 16) in September 1967.  A service department medical Board report indicates that the Veteran was medically evacuated, because of back pain, to a Naval Hospital in the Continental United States in January 1968.  These service department records confirm that the Veteran served aboard the USS REPOSE from September 1967 to approximately January 1968.  

The Veteran has made various assertions with respect to his allegations of exposure to Agent Orange during service.  Most importantly, he claims that his medical evacuation was conducted by him going ashore in Vietnam and then being flown back to the United States.  In support of this assertion, he has submitted copies of photographs showing locations ashore in Vietnam, along with copies of Vietnamese money.  He also submitted a copy of the ship's history of the USS REPOSE which indicated that the ship operated off shore of Vietnam and treated American casualties.  

Information from the VA Compensation and Pension web site indicates that the hospital ship USS Repose (AH-16) operated continuously on close coastal waters of Vietnam from 1966-1970, with the likelihood that crewmembers went ashore on liberty and leave.  Based on this information, and the evidence submitted by the Veteran, the Board believes that the evidence supports the Veteran's assertions of being medically evacuated by going ashore in Vietnam and being flown back to the United States.  As such, he had service on the landmass of the Republic Vietnam and is presumed to have been exposed to herbicides pursuant to 38 C.F.R. § 3.307(a)(6)(iii).

The evidence supports that the Veteran set foot on the landmass of Vietnam during the requisite period of time.  He is presumed to have been exposed to herbicides during active service.  There is current medical evidence showing diagnoses of type 2 diabetes mellitus and coronary artery disease.  Accordingly, service connection for type 2 diabetes mellitus and coronary artery disease is warranted.  


ORDER

Service connection for type 2 diabetes mellitus is granted.  

Service connection for coronary artery disease, claimed as a heart condition, is granted.


REMAND

The Veteran claims entitlement to service connection for: hypertension; bilateral peripheral neuropathy of the upper extremities; left eye retinopathy; and penile dysfunction.  He claims that he has these disabilities either secondary to, or as complications of his service-connected diabetes mellitus. 

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2010).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

The Board acknowledges that all of the disabilities claimed by the Veteran can be complications from diabetes mellitus.  There is some medical evidence of complaints of neuropathy, eye symptoms, and urinary tract symptoms contained in the VA treatment records, along with diagnoses of hypertension.  However, the medical evidence with respect to current diagnoses of the claimed disabilities is lacking.  VA Compensation and Pension examination of the Veteran is warranted with respect to these claims.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to provide a list containing the names of all health care professionals and/or facilities (private and governmental) where he had been treated for his claimed disabilities since 2005.  Subsequently, and after securing the proper authorizations where necessary, the RO should make arrangements in order to obtain all the records of treatment from all the sources listed by the veteran which are not already on file.  All information obtained should be made part of the file.  Also, obtain the Veteran's current VA treatment records from March 2005 to the present. 

2.  Schedule the Veteran for the appropriate examination(s) for neurologic disorders to include peripheral neuropathy.  The examination report should include a detailed account of all neurologic pathology, including neuropathy, found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should then indicate:

* Any neurologic diagnoses.  

* Whether it is as least as likely as not (50 percent or greater probability) that any current neurologic disorder diagnosed, including peripheral neuropathy, is proximately due to or the result of the Veteran's service-connected diabetes mellitus.  

* Whether it is as least as likely as not (50 percent or greater probability) that any current neurologic disorder diagnosed, were incurred during active service or as a result of exposure to herbicides during service.  The examiner is to accept as fact that the Veteran was exposed to herbicides during service.

The report of examination must include a complete rationale for all opinions expressed.  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

3.  Schedule the Veteran for the appropriate eye examination.  The examination report should include a detailed account of all eye pathology found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should then indicate:

* Any current eye diagnoses.  

* Whether it is as least as likely as not (50 percent or greater probability) that any current eye disorder diagnosed, is proximately due to or the result of the Veteran's service-connected diabetes mellitus.  

The report of examination must include a complete rationale for all opinions expressed.  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

4.  Schedule the Veteran for the appropriate examination for hypertension.  The examination report should include a detailed account of all hypertension and cardiovascular pathology found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should then indicate:

* Any current diagnosis of hypertension.  

* Whether it is as least as likely as not (50 percent or greater probability) that any current hypertension  is proximately due to or the result of the Veteran's service-connected diabetes mellitus and/or his service-connected coronary artery disease.  

The report of examination must include a complete rationale for all opinions expressed.  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

5.  Schedule the Veteran for the genitourinary examination for penile dysfunction.  The examination report should include a detailed account of all penile dysfunction found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should then indicate:

* Any current diagnosis of penile dysfunction and/or erectile dysfunction.  

* Whether it is as least as likely as not (50 percent or greater probability) that any current penile dysfunction and/or erectile dysfunction is proximately due to or the result of the Veteran's service-connected diabetes mellitus and/or his service-connected coronary artery disease.  

The report of examination must include a complete rationale for all opinions expressed.  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

6.  If the examiner(s) conducting the examination above feel that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the medical examination report does not include adequate responses to the opinions requested, it  must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

8.  Following the above, readjudicate the Veteran's claims for entitlement to service connection.  If any of the benefits sought on appeal remain denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


